February 28, 2011 VIA EDGAR Filing Desk Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Rydex Variable Trust (“Company”) File No. 811-08821 Ladies and Gentlemen: Pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, attached for filing via the EDGAR system is a preliminary proxy statement, form of proxy, and other soliciting material (“Proxy Materials”) for a Special Meeting of Shareholders (“Meeting”) of International Long Short Select Fund (the “Fund”) to be held on April 11, 2011. The Meeting is being held for the purpose of asking shareholders to: vote on a plan of liquidation and dissolution providing for the liquidation and dissolution of the fund. No fee is required in connection with this filing.Should you have any questions or comments, please contact Laura Flores, of Morgan, Lewis & Bockius LLP, at 202.739.5684. Sincerely, /s/ Joanna M. Haigney Joanna M. Haigney Secretary Rydex Variable Trust
